                                IN THE UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF MISSOURI
                                         WESTERN DIVISION

                                                   )
JOSEPH KNORR,                                      )
                                                   )   Case No. ___________________
      Plaintiff,                                   )
                                                   )
v.                                                 )
                                                   ) VERIFIED COMPLAINT AND
GARY LYNCH, G.J.L. FARMS, LLC, GJL
                                                   ) REQUEST FOR EQUITABLE RELIEF
REAL ESTATE, LLC, AND PROTEIN
                                                   )
SOURCES, LLP
                                                   )
      Defendants.                                  )


         Plaintiff, Joe Knorr, brings this action at law and in equity against Defendants, Gary Lynch,

GJL Real Estate LLC ("GJL Real Estate"), G.J.L. Farms, LLC ("GJL Farms"), and Protein

Sources, LLP ("Protein Sources"). Mr. Knorr alleges, on information and belief, except for

information based on personal knowledge, as follows:

                                              PARTIES

         1.        Joe Knorr is an individual who resides in Savannah, Missouri. He is a resident of

Missouri. Mr. Knorr is a life-long farmer.

         2.        Gary Lynch is an individual who resides in Waucoma, Iowa. He is a resident of

Iowa. Upon information and belief, his net worth is more than $1 billion.

         3.        G.J.L. Farms, LLC is a limited liability company, organized under the laws of the

State of Iowa, with its principal office located in Waucoma, Iowa.

         4.        GJL Real Estate, LLC is a limited liability company, organized under the laws of

the State of Iowa, with its principal office located in Waucoma, Iowa.

         5.        Upon information and belief, Gary Lynch, a resident of Iowa, is the sole member

of GJL Farms and GJL Real Estate.



                                         -1-
              Case 5:20-cv-06114-DGK Document 1 Filed 08/13/20 Page 1 of 19
CORE/3519026.0002/160729285.2
          6.       Mr. Lynch owns and controls GJL Farms, GJL Real Estate, and several other

companies that engage in agricultural-related businesses.

          7.       Protein Sources is a limited liability partnership organized under the laws of the

State of Minnesota, with its principal offices located in Mapleton, Minnesota.

          8.       According to its website, "Protein Sources provides production and financial

management services for farrowing and grow-finish swine operations in the upper Midwest,

principally Minnesota and Iowa. We tailor our services to each client’s particular needs, from

complete farm management to unbundled consulting services including swine production,

financial management, facility and site management, swine herd health services, risk management

(lean hogs and feed inputs) and animal radio frequency identification (RFID) & traceability."

https://www.proteinsourcesmanagement.com/#

          9.       According to its website, "Protein Sources has extensive swine production

experience. Many pork production management companies have individuals in charge who

possess little on-farm swine production experience or lack specific experience with the large,

complex swine operations prevalent today. The fact that our partners and managers have been

actively involved in swine production throughout their lives has been a key success factor for

Protein           Sources       and       more        importantly,       for      our       clients."

https://www.proteinsourcesmanagement.com/#.

          10.      According to is website, "[a]nother key success factor for Protein Sources is its

focus on accurate, timely and meaningful financial information, utilizing generally accepted

accounting principles (GAAP) basis and historical cost financial statements. Many veterinary

clinics and other management firms typically manage pork production systems utilizing so-called

“production” information systems with substantially less emphasis on the financial aspects



                                          -2-
               Case 5:20-cv-06114-DGK Document 1 Filed 08/13/20 Page 2 of 19
CORE/3519026.0002/160729285.2
affecting key business decisions. We not only provide financial statements in accordance with

GAAP, but we also provide recommendations for capital budgeting decisions, financing/company

capitalization structure, detailed financial analyses of operations and recommendations for profit

improvement, including more effective use of human resources assets. Protein Sources partners,

employees and client employees undergo valuable, continued training and education opportunities

to not only better their own careers, but to improve the companies they serve."

https://www.proteinsourcesmanagement.com/#.

                                  JURISDICTION AND VENUE

         11.      This Court has jurisdiction over this Action pursuant to 28 U.S.C. § 1332, because

the amount in controversy exceeds $75,000, exclusive of interest and costs, and is between citizens

of different States.

         12.      Venue is appropriate pursuant to 28 U.S.C. § 139(b)(2), because a substantial part

of the events or omissions giving rise to the claims at issue occurred within this judicial district.

                                    FACTUAL BACKGROUND

         13.      This Action concerns an orchestrated plot, plan and conspiracy by Defendants to

operate a business in a manner that improperly "squeezes out" Mr. Knorr, a minority member, and

further deprive him of dividends and additional equity he otherwise would have received.

         14.      A "CAFO" is a concentrated animal feeding operation. They are large operations

where large numbers of swine, cattle, or chicken can be housed for purposes of producing them

(e.g., feeding and caring for them to grow and add meat), so they can then be sold for processing.

         15.      Mr. Knorr is a farmer, who has long-dreamt of building and operating a hog CAFO

in his home town. However, Mr. Knorr personally lacked the finances necessary to build the state-

of-the-art facility that he envisioned.



                                      -3-
           Case 5:20-cv-06114-DGK Document 1 Filed 08/13/20 Page 3 of 19
CORE/3519026.0002/160729285.2
         16.      In 2015, Mr. Knorr was introduced to Mr. Lynch. Mr. Lynch operates CAFOs and

similar operations in Iowa and Minnesota. Mr. Lynch also owns at least six independent meat-

packing facilities. As such, upon information and believe, he is one of the country's largest

independent meat packers. Mr. Lynch offered to provide the financing that would be necessary to

allow Mr. Knorr to pursue his dream.

         17.      Unfortunately, even from the beginning of the relationship between Mr. Knorr and

Mr. Lynch, Mr. Lynch did not intend to operate their business venture in a way that would benefit

them collectively as members, but rather intended to structure the arrangement to "squeeze out"

and otherwise harm his minority partner, Mr. Knorr.

         18.      Stone Ridge Pork, LLC ("Stone Ridge Pork") was formed in February 2016 for

purposes of operating Mr. Lynch's and Mr. Knorr's hog CAFO in Savannah, Missouri. The

purpose and goal of Stone Ridge Pork was to receive baby swine following gestation, produce

them into high-quality adult hogs (for purposes of eventual use by Chipotle, Whole Foods and

other companies that have established higher standards for their meat), and then sell the hogs for

processing to GJL Farms.

         19.      Mr. Knorr was excited about the relationship because he believed that he had not

only found a party that could obtain necessary financing to complete the facility, but also a

dedicated third-party to which the business could sell its hogs.

         20.      On March 18, 2016, GJL Real Estate, an entity owned and controlled by Mr.

Lynch, and Mr. Knorr entered into an Operating Agreement for Stone Ridge Pork (the "Operating

Agreement"). A true and accurate copy of the Operating Agreement is attached as Exhibit 1.

         21.      Pursuant to the Operating Agreement, GJL Real Estate was required to contribute

$2,100,000 in capital, in exchange for 700 units in Stone Ridge Pork, and Mr. Knorr, who had



                                      -4-
           Case 5:20-cv-06114-DGK Document 1 Filed 08/13/20 Page 4 of 19
CORE/3519026.0002/160729285.2
begun construction of the facility from Stone Ridge Pork would operate, was required to contribute

the real property where the facility would be operate along with the construction permit he had

obtained for the facility, in exchange for 300 units.

         22.      On May 5, 2016, Gary Lynch executed an Action by Consent of the Members of

Stone Ridge Pork, LLC, by and through which he transferred all of GJL Real Estate's membership

interest in Stone Ridge Pork to GJL. A true and accurate copy of that document is attached as

Exhibit 2. GJL Farms has been the controlling Member of Stone Ridge Pork at all times since

May 5, 2016.

         23.      While Mr. Knorr dutifully contributed his land, upon information and belief, GJL

Real Estate never contributed its $2.1 million. Instead, upon information and belief, GJL Farms

loaned funds to Stone Ridge Pork. As a result, rather than standing as an equal, equity member in

Stone Ridge Pork with Mr. Knorr, Mr. Lynch's Stone Ridge Pork instead is a creditor who stands

to receive Stone Ridge Pork's assets if the company fails.

         24.      Gary Lynch, as Manager, has failed to take any actions to collect such funds. To

the contrary, GJL Real Estate's failure to make such contribution has been intentional and caused

by Mr. Lynch, who owns and controls GJL

         25.      The Operating Agreement provides that Gary Lynch would serve as the Manager

of Stone Ridge Pork. He has served as the Manager of Stone Ridge Pork at all times since the

Operating Agreement was signed.

         26.      As Manager of Stone Ridge Pork, Mr. Lynch is, and has at all times, been entrusted

and required to, "exclusively direct the Company's business and affairs. To the maximum extent

permitted by the Act or this Agreement, the Manager shall have the right to take such actions, or

delegate to the Officers or other Persons the right and power to take the such actions, as may be



                                      -5-
           Case 5:20-cv-06114-DGK Document 1 Filed 08/13/20 Page 5 of 19
CORE/3519026.0002/160729285.2
necessary or convenient for, or incidental to, the Company's purposes, including without

limitation," generally all of the functions necessary to operate and finance Stone Ridge Pork. (Op.

Ag. 8.4(a)-(o).

         27.      Thus, in his capacity as Manager, Mr. Lynch has served as the person principally

responsible for the Company's operations and ensuring that the Company fulfilled its operations

in compliance with the terms of the Operating Agreement and all applicable laws.

         28.      In his capacity as Manager of Stone Ridge Pork, Mr. Lynch owes fiduciary duties

of care and loyalty to Stone Ridge Pork and its members, including Joe Knorr.

         29.      Shortly after the Operating Agreement was signed and Stone Ridge Pork began

operations, Mr. Lynch retained Protein Sources to serve as his retained management company, and

to be responsible for the day-to-day management of Stone Ridge Pork. Stone Ridge Pork has

served in that capacity at all time since Stone Ridge Pork began operations.

         30.      Upon information and belief, Protein Sources has served in that capacity on a "hand

shake" agreement basis between its representative and Mr. Lynch.

         31.      Upon information and belief Protein Sources is loyal and financially incentivized

to follow the directions and wishes of Mr. Lynch, even if such directions are not for the benefit of

Stone Ridge Pork and/or Joe Knorr.

         32.      Upon Information and belief, Protein Sources serves as the management company

for several other facilities that are owned and controlled by Mr. Lynch and/or his affiliated

companies. Protein Sources does not want to lose those accounts or otherwise damage its lucrative

relationship with Mr. Lynch.

         33.      In its capacity as Mr. Lynch's chosen management company, Protein Sources owes

fiduciary duties to Stone Ridge Pork and its members to carry out its duties with care and loyalty.



                                      -6-
           Case 5:20-cv-06114-DGK Document 1 Filed 08/13/20 Page 6 of 19
CORE/3519026.0002/160729285.2
         34.      The Operating Agreement provides that, "the Company shall maintain and preserve

at its principal office relevant Company documents including, but not limited to (a) a current list

of the full name and last known business address of each Member, (b) a copy of the Certificate of

Organization and all amendments thereto, (c) copies of the Company's federal, state and local

income tax returns and reports, if any, for the three (3) most recent years, (d) copies of any financial

statements for the three (3) most recent years; and (e) a copy of the Operating Agreement. Upon

reasonable request, each Member shall have the right, during ordinary business hour."

         35.      Mr. Knorr has requested that Defendants allow him access to the business records

identified in the previous paragraph. Defendants have denied Mr. Knorr from access to the

information.

         36.      According to the Operating Agreement, Stone Ridge Pork is required to have an

annual meeting. (Op. Ag. 6.1). Notice of such meeting was required to be given to Mr. Knorr not

less than ten (10) days and not more than fifty (50) days before the date of the meeting in writing.

(Id. at 6.6). Since Stone Ridge Pork's, formation, however, Mr. Lynch has failed and refused to

convene any annual meetings and has failed to give notice of any meetings to Mr. Knorr.

         37.      In 2016, Stone Ridge Pork, LLC completed its state-of-the-art CAFO in Savannah,

Missouri and began operations.

         38.      Stone Ridge Pork and GJL Farms entered into a Farrower/Finisher Production

Agreement. A true and accurate copy of which is attached as Exhibit 3. Pursuant to that

agreement, GJL Farms would purchase all of the hogs that Stone Ridge Pork produced. Pursuant

to the agreement, Stone Ridge Farms, "shall deliver no less [than] 2,250 head and not more than

2,750 head of weaned pigs to Contractor each calendar week during the Term of this agreement."




                                      -7-
           Case 5:20-cv-06114-DGK Document 1 Filed 08/13/20 Page 7 of 19
CORE/3519026.0002/160729285.2
(Ex. 3 at ¶3). The contract also established the prices that GJL Farms would pay to Stone Ridge

Pork for its pigs.

         39.      To produce the quantity of hogs identified in the preceding paragraph, Stone Ridge

Pork would need to operate at near its capacity of approximately 5,600 head of hogs.

         40.      It was the intent, plan and agreement of Mr. Knorr and Mr. Lynch at the time they

signed the Operating Agreement that the facility would be operated at or near capacity.

         41.      Since its inception, Gary Lynch has directed Protein Sources to intentionally

operate the facility at diminished capacity and to take other steps to intentionally operate Stone

Ridge Pork at a Loss. In fact, Mr. Lynch specifically told and directed Protein Sources to do so,

and it has dutifully followed Mr. Lynch's directives. Meanwhile, because GJL Farms lent money

to Stone Ridge Pork, rather than contributed equity, it stands to take the company after Defendants

intentionally run it into insolvency.

         42.      A "squeeze-out" is an effort by a majority member to intentionally take steps to

dilute his minority partner out of ownership and/or force the minority to sell their stake at an

improperly diminished price.

         43.      Mr. Lynch's and Protein Source's intentional and conspired plan is generally known

as a "squeeze out." By intentionally operating Stone Ridge Pork at a loss, Mr. Lynch intends to

intentionally require Joe Knorr to make capital contributions that Mr. Lynch knows Mr. Knorr

does not have. Protein Sources has intentionally operated the company at a loss to further and

advance that goal and purpose.

         44.      This dilution has been caused, at least in part, by a capital call that Mr. Lynch

caused Stone Ridge to place on account of its improper losses. Mr. Knorr was unable to contribute

the $400,000 that he was called to do provide. Meanwhile, however, Mr. Lynch failed to



                                      -8-
           Case 5:20-cv-06114-DGK Document 1 Filed 08/13/20 Page 8 of 19
CORE/3519026.0002/160729285.2
contribute the corresponding portion that GJL was supposed to provide, but rather lent such money

to Stone Ridge Pork. Therefore, Mr. Knorr's ownership decreased improperly, while Stone Ridge

Pork did not even receive funds from GJL.

         45.      Mr. Knorr has continually been diluted, with Mr. Lynch owning an additional stake

and possessing purported debt if the company fails.

         46.      Since Stone Ridge's inception, because Defendants have intentionally caused the

company to operate at a loss, Mr. Knorr's ownership interest has been diluted from 30% (300 of

1,000 total units) to, upon information and belief, approximately 7%.

         47.      In addition, if Stone Ridge Pork was being operated at full capacity and otherwise

with the intent of being profitable, Mr. Knorr would have received annual dividends from Stone

Ridge Pork and/or enhanced equity in the company.

         48.      Specifically, at Mr. Lynch's direction, Protein Sources has operated the facility at

approximately 3,000 heads of swine, rather than its approximately 5,600 capacity. As a result,

upon information, Stone Ridge Pork has had millions of dollars of operating losses since its

inception.

         49.      The exact amount of such losses is unclear, because Defendants have intentionally

and improperly: (i) refused to allow Mr. Knorr access to the facility for purposes of inspecting

Stone Ridge Pork's records; (ii) refused to call or hold annual meetings; (iii) refused and failed to

provide Mr. Knorr with annual financial statements or other materials; and (iv) otherwise

improperly interfered with Mr. Knorr's rights to information as a member.

         50.      Since inception, Protein Sources has also failed to properly treat sick hogs, and has

done so at the ultimate direction and instruction of Gary Lynch. This has further caused Stone

Ridge Pork to improperly lose additional amounts.



                                      -9-
           Case 5:20-cv-06114-DGK Document 1 Filed 08/13/20 Page 9 of 19
CORE/3519026.0002/160729285.2
         51.      Mr. Lynch, by and through GJL Farms has purchased the hogs that Stone Ridge

Pork has produced since its inception. Since its inception, Mr. Lynch has not paid the appropriate

rates for those hogs, but rather has paid decreased amounts, thereby further resulting in Stone

Ridge Pork losing additional amounts.

         52.      Mr. Lynch has taken other steps to operate Stone Ridge Pork for his personal

benefit, and to the detriment of Mr. Knorr. Mr. Lynch has caused Stone Ridge Pork to accelerate

depreciation on assets (further contributing to Stone Ridge Pork's losses), and he has done this, so

that losses would be passed through to him, which losses he has offset against his other, profitable

businesses.

         53.      Mr. Lynch has also caused Stone Ridge Pork to pay excessive amounts to Protein

Sources for projects that it has completed, which amounts have been, at least in some instances,

several multiples above what others had quoted. Upon information and belief, such payments have

been made to reward and compensate Protein Sources for its role in squeezing Joe Knorr out of

Stone Ridge Pork.

         54.      Mr. Knorr has requested that Protein Sources provide the financial and other

information that he is entitled to receive pursuant to the Operating Agreement. In response, in

2019, Protein Sources told Mr. Knorr that they, "have been told that moving forward any requests

for information regarding Stone Ridge should be requested through the managing partner (Lynch)

at this time."

                                       COUNT I
                       BREACH OF FIDUCIARY AND RELATED DUTIES

         55.      Mr. Knorr incorporates herein by reference the allegations contained in

paragraphs 1 through 54 and the exhibits attached hereto as though set forth in their entirety.




                                     - 10 -
          Case 5:20-cv-06114-DGK Document 1 Filed 08/13/20 Page 10 of 19
CORE/3519026.0002/160729285.2
         56.      Gary Lynch, in his capacity as the Manager of Stone Ridge Pork, owes fiduciary

duties of care and loyalty to Stone Ridge Pork and its members. Those duties included operating

the company in a manner that was aimed to benefit the Company and all of its Members, and to

not operate the Company in a manner that was aimed to benefit him personally, at the expense of

Mr. Knorr.

         57.      Protein Sources, as Mr. Lynch's retained management company likewise owes

fiduciary duties of loyalty to Stone Ridge Pork and its members. Those duties included operating

the company in a manner that was aimed to benefit the Company and all of its Members, and to

not operate the Company in a manner that was aimed to benefit him personally, at the expense of

Mr. Knorr.

         58.      Defendants breached the fiduciary duties of loyalty and care that they owed Stone

Ridge Pork and Mr. Knorr, as a member, by intentionally operating Stone Ridge Pork at a loss for

purposes of diminishing Mr. Knorr's financial interest and ultimately forcing him to choose

between: (i) being diluted out of any ownership interest and/or (ii) selling his membership interests

to GJL for an unreasonably low amount.

         59.      Alternatively, Defendants have operated Stone Ridge Pork in a reckless and

dilatory manner that violates their duty of care to the company, likewise harming the company and

its members.

         60.      Mr. Knorr has been uniquely injured by Defendants' conduct relative to other

member(s). In fact, his injury has been unique and different by design and as a direct result of

Defendants' coordinated efforts.




                                     - 11 -
          Case 5:20-cv-06114-DGK Document 1 Filed 08/13/20 Page 11 of 19
CORE/3519026.0002/160729285.2
                               COUNT II
     AIDING AND ABETTING AND CONSPIRACY TO BREACH FIDUCIARY AND
                           RELATED DUTIES

         61.      Mr. Knorr incorporates herein by reference the allegations contained in

paragraphs 1 through 60 and the exhibits attached hereto as though set forth in their entirety.

         62.      Mr. Lynch directed Protein Sources to operate the facility at diminished capacity

for purposes of squeezing Mr. Knorr out. Knowing this improper goal, Protein Sources then agreed

to, and has, followed Mr. Lynch's directives.

         63.      Protein Sources has done so, because it generates significant revenues from Mr.

Lynch and the other businesses that he owns or is otherwise affiliated with, and it does not wish to

lose that revenue and the expectations of future revenues.

         64.      In addition to violating the fiduciary duties that it owes to Stone Ridge Pork by

intentionally operating the company at diminished capacity and otherwise for purposes of

intentionally losing money, Protein Sources has knowingly and intentionally aided and abetted and

conspired with Mr. Lynch to breach the fiduciary and other duties that he owes to Stone Ridge

Pork and its members.

         65.      Mr. Knorr has been uniquely injured by Defendants' conduct relative to other

member(s). In fact, his injury has been unique and different by design and as a direct result of

Defendants' coordinated efforts.

                                            COUNT III
                                             FRAUD

         66.      Mr. Knorr incorporates herein by reference the allegations contained in

paragraphs 1 through 65 and the exhibits attached hereto as though set forth in their entirety.

         67.      Mr. Knorr met with Gary Lynch in 2015.




                                     - 12 -
          Case 5:20-cv-06114-DGK Document 1 Filed 08/13/20 Page 12 of 19
CORE/3519026.0002/160729285.2
         68.      During that meeting, Mr. Lynch and Mr. Knorr discussed becoming business

partners and the success that they could have by combining Mr. Lynch's financial resources with

Mr. Knorr's existing facility, permit and passion.

         69.      During that meeting Mr. Lynch represented that he and his associates would

cooperate and work with Mr. Knorr to make their business venture a success, and did so with the

specific intent of convincing Mr. Knorr to enter into an operating agreement.

         70.      Mr. Knorr reasonably relied upon Mr. Lynch's representations and proceeded to

sign the Operating Agreement.

         71.      Unbeknownst to Mr. Knorr, Mr. Lynch did not intend to operate their business

venture in a profitable or otherwise proper manner, but rather intended to intentionally lose money

in order to squeeze Mr. Knorr out.

         72.      Mr. Lynch's statements to the contrary were intentional misrepresentations, and he

has intentionally caused Stone Ridge Pork to lose money to Mr. Knorr's ultimate detriment.

         73.      Mr. Knorr has been damaged by Mr. Lynch's fraudulent statements and

inducement.

                                         COUNT IV
                                    BREACH OF CONTRACT

         74.      Mr. Knorr incorporates herein by reference the allegations contained in

paragraphs 1 through 73 and the exhibits attached hereto as though set forth in their entirety.

         75.      GJL signed the operating agreement and agreed to abide by its terms.

         76.      The Operating Agreement is a valid and enforceable contract.

         77.      Joe Knorr signed the Operating Agreement and has substantially complied with all

of its terms.




                                     - 13 -
          Case 5:20-cv-06114-DGK Document 1 Filed 08/13/20 Page 13 of 19
CORE/3519026.0002/160729285.2
         78.      Both GJL and Joe Knorr provided consideration in exchange for signing the

Operating Agreement.

         79.      GJL has breached the Operating Agreement in several ways, including, but not

limited to, its failure to make its requisite initial contribution of $2,100,000.

         80.      Joe Knorr and Stone Ridge Pork have been damaged as a result of GJL's breach of

the operating agreement.

         81.      Since 2017, Protein Sources has served as the management company for Stone

Ridge Pork.

         82.      Protein Sources has done so upon a hand-shake agreement with Gary Lynch.

         83.      Protein Sources has been dutifully paid for its services as serving as the

management company for Stone Ridge Pork.

         84.      Protein Sources has breached its agreement with Stone Ridge Pork by failing to act

in a manner that is consistent with generally accepted standards and practices, including

intentionally operating the facility at diminished capacity so that it loses money.

         85.      Stone Ridge Pork and Joe Knorr have been damaged as a result of Protein Sources

breach of its agreement with Stone Ridge Pork.

         86.      This count is brought by Joe Knorr both in his individual capacity and also on behalf

of Stone Ridge Pork.

         87.      Upon information and belief, it would be futile for Mr. Knorr to ask Mr. Lynch to

cause Stone Ridge Pork to bring suit against GJL and/or Protein Sources to recover for the

deliberate, improper actions they have undertaken.




                                     - 14 -
          Case 5:20-cv-06114-DGK Document 1 Filed 08/13/20 Page 14 of 19
CORE/3519026.0002/160729285.2
                                         COUNT V
                                 PROFESSIONAL NEGLIGENCE

         88.      Mr. Knorr incorporates herein by reference the allegations contained in

paragraphs 1 through 87 and the exhibits attached hereto as though set forth in their entirety.

         89.      Protein Sources has a duty to discharge its duties to Stone Ridge Pork in a manner

that is consistent with the generally accepted standards that are adopted by similar professionals.

         90.      To the extent that Protein Sources has not intentionally operated Stone Ridge Pork

at diminished capacity to intentionally lose money (and undertaken other steps at Mr. Lynch's

direction to intentionally operate the business in an unprofitable manner), then it has managed and

operated the facility in a manner that is not consistent with generally accepted standards of like

professionals.

         91.      Stone Ridge Pork and its members have been harmed as a result.

                                          COUNT VI
                                      PUNITIVE DAMAGES

         92.      Mr. Knorr incorporates herein by reference the allegations contained in

paragraphs 1 through 91 and the exhibits attached hereto as though set forth in their entirety.

         93.      The conduct of each of the Defendants was committed in willful and wanton

disregard for the rights of Mr. Knorr. The conduct of the Defendants was directed specifically at

Mr. Knorr. Mr. Knorr is entitled to punitive damages for Defendants’ conduct.



                                         COUNT VII
                                REQUEST FOR AN ACCOUNTING

         94.      Mr. Knorr incorporates herein by reference the allegations contained in

paragraphs 1 through 93 and the exhibits attached hereto as though set forth in their entirety.

         95.      Joe Knorr is a member of Stone Ridge Pork.



                                     - 15 -
          Case 5:20-cv-06114-DGK Document 1 Filed 08/13/20 Page 15 of 19
CORE/3519026.0002/160729285.2
         96.      As a member of Stone Ridge Pork, Joe Knorr is entitled to receive financial

information and records on a timely basis, and he is entitled to access the Stone Ridge Pork's

offices for purposes of doing so.

         97.      Mr. Knorr's rights stem from both the Operating Agreement and also Iowa law.

         98.      Upon information and belief, in order to conceal their ongoing malfeasance,

Defendants have failed to provide Mr. Knorr with the financial information and records that he is

entitled to receive.

         99.      Mr. Knorr is entitled to receive the financial records specified in the Operating

Agreement and an order allowing him and his retained professionals access to Stone Ridge Pork

for purposes of doing so.

         100.     An accounting is necessary and appropriate, given Defendants failure to provide

required information and simultaneous steps to underfund Stone Ridge Pork, improperly deprive

Mr. Knorr of dividends, and improperly dilute him out of the company.

                                           JURY DEMAND

         101.     Mr. Knorr demands a trial by jury for all matters for which a jury trial is available

at law or otherwise.

                                       REQUESTED RELIEF

         WHEREFORE, Joe Knorr respectfully pray that judgment be entered against Defendants

and the following relief be entered against Defendants in favor of Mr. Knorr:

         A.       Equitable relief requiring Defendants to make Stone Ridge Pork's books and

records available for an accounting by Mr. Knorr and/or his designated professionals, including,

but not limited to, those records specified in Section 5.3 of the Operating Agreement;




                                     - 16 -
          Case 5:20-cv-06114-DGK Document 1 Filed 08/13/20 Page 16 of 19
CORE/3519026.0002/160729285.2
         B.       All monetary damages available, including all direct, indirect, general, special and

other damages available at law or otherwise in an amount to be determined after an accounting,

but believed to be in excess of $1 million.

         C.       Attorneys’ fees and other costs incurred to investigate and pursue this action;

         D.       Punitive and exemplary damages;

         E.       Immediate and permanent injunctive relief requiring Defendants to operate Stone

Ridge Pork in a manner consistent with the terms of the Operating Agreement and consistent with

their obligations as fiduciaries to the company;

         F.       Prejudgment interest; and

         G.       Such other and further legal or equitable relief that may be available and

appropriate.




                                     - 17 -
          Case 5:20-cv-06114-DGK Document 1 Filed 08/13/20 Page 17 of 19
CORE/3519026.0002/160729285.2
Dated this 13th day of August, 2020.   Respectfully Submitted,

                                       STINSON LLP

                                       By: /s/ Samuel L. Blatnick
                                           Samuel L. Blatnick, MO #67598
                                           Matthew Moderson, MO #64035
                                           STINSON LLP
                                           1201 Walnut Street, Suite 2900
                                           Kansas City, MO 64106
                                           Telephone: (816) 691-2712
                                           E-mail: samuel.blatnick@stinson.com
                                           E-mail: matt.moderson@stinson.com
                                           ATTORNEYS FOR PLAINTIFFS




                                     - 18 -
          Case 5:20-cv-06114-DGK Document 1 Filed 08/13/20 Page 18 of 19
CORE/3519026.0002/160729285.2
Case 5:20-cv-06114-DGK Document 1 Filed 08/13/20 Page 19 of 19
